*558ON MOTION EOR REHEARING.
We have withdrawn the original headnote numbered 8, and the corresponding division of the opinion, and have substituted the headnote now appearing 8 and the corresponding division of the opinion. In the original headnote and the corresponding .division of the opinion we dealt with the ground of the motion for new trial therein considered upon the theory that it was imperfect in form. Upon reconsideration we think this was erroneous. We now deal with this ground upon the theory that it was good in form.but bad in substance; and we have reached the same conclusion that we did in the original opinion. This renders it unnecessary to grant a rehearing, and the motion is denied.